In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 20-1395V
                                         UNPUBLISHED


    DINNA PAULIN,                                              Chief Special Master Corcoran

                         Petitioner,
    v.                                                         Filed: February 11, 2022

    SECRETARY OF HEALTH AND                                    Special Processing Unit (SPU);
    HUMAN SERVICES,                                            Ruling on Entitlement; Concession;
                                                               Table Injury; Tetanus-Diphtheria-
                        Respondent.                            Acellular Pertussis (Tdap); Shoulder
                                                               Injury Related to Vaccine
                                                               Administration (SIRVA).

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Jeremy Fugate, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT1

      On October 14, 2020, Dinna Paulin filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of the tetanus-diphtheria-acellular pertussis (“Tdap”)
vaccine administered on July 31, 2019. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On February 10, 2022, Respondent filed a combined Rule 4(c) Report and Proffer
in which he concedes that Petitioner is entitled to compensation in this case. Rule 4(c)
Report and Proffer. Specifically, the records show that Petitioner had no history of pain,

1 Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), Petitioners have 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
inflammation, or dysfunction of her left shoulder; Petitioner’s pain occurred within 48
hours after receipt of an intramuscular vaccination; her pain was limited to the shoulder
in which the vaccine was administered; and no other condition or abnormality has been
identified to explain Petitioner’s shoulder pain. Id. at 5. Respondent further agrees that
the statutory six-month sequela requirement has been satisfied. Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.
                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




                                            2